            1                              UNITED STATES DISTRICT COURT
            2                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
            3                                       OAKLAND DIVISION
            4
                 EPIC GAMES, INC.,                           Case No. 4:19-cv-03074-YGR
            5
                                       Plaintiff, Counter-   [PROPOSED] ORDER RE: DEFENDANT
            6                          defendant             APPLE INC.’S ADMINISTRATIVE
                                                             MOTION TO PARTIALLY SEAL ITS
            7          v.                                    PROPOSED FINDINGS OF FACT AND
                                                             CONCLUSIONS OF LAW
            8    APPLE INC.,
            9                          Defendant,
                                       Counterclaimant.
          10

          11

          12

          13

          14

          15

          16

          17

          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28

Gibson, Dunn &
Crutcher LLP     [PROPOSED] ORDER RE: DEFENDANT APPLE INC.’S ADMINISTRATIVE MOTION TO PARTIALLY SEAL ITS
                                   PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW
            1           Pursuant to Civil Local Rule 79-5, Defendant Apple Inc. has filed an Administrative Motion
            2    to Partially Seal Its Proposed Findings of Fact and Conclusions of Law(the “Administrative
            3    Motion”). In support, Defendant Apple Inc. (“Apple”) filed the supporting declaration of Ethan D.
            4    Dettmer.
            5           Having considered the Administrative Motion, all associated declarations, exhibits, and any
            6    argument of counsel, and for good cause appearing:
            7           IT IS HEREBY ORDERED that Defendant’s Administrative Motion is GRANTED.
            8    Accordingly,
            9           (1)     The unredacted versions of the documents sought to be sealed by the Administrative
          10     Motion shall remain under seal;
          11            (2)     The public shall only have access to the versions of the documents sought to be sealed
          12     by the Administrative Motion in which portions of the following pages have been redacted:
                  Paragraph of                        Reason for Redaction                          Grant or Deny
          13        Proposed
                   Findings of
          14          Fact
                       74.6    Contains confidential information that could be used to evade the
          15                   App Review process
                        79     Contains confidential information that could be used to evade
          16                   Apple’s security protocols
                        81     Contains confidential information that could be used to evade
          17                   Apple’s security protocols
                        83     Contains information that could be used to evade Apple’s security
          18                   protocols
                       120     Contains confidential information that could be used to evade the
          19                   App Review process
                       122     Contains confidential information that could be used to evade the
          20                   App Review process
          21           123     Contains confidential information that could be used to evade the
                               App Review process
          22           125     Contains confidential information that could be used to evade the
                               App Review process
          23           128     Contains confidential information that could be used to evade the
                               App Review process
          24           139     Contains non-public financial information that, if disclosed, would
                               put Apple at a competitive disadvantage
          25           215     Contains non-public financial information that, if disclosed, would
                               put Apple at a competitive disadvantage
          26          224.6    Contains non-public financial information that, if disclosed, would
                               put Apple at a competitive disadvantage
          27           225     Contains non-public financial information that, if disclosed, would
                               put Apple at a competitive disadvantage
          28           343     Contains non-public financial information that, if disclosed, would
                               put Apple at a competitive disadvantage
Gibson, Dunn &
Crutcher LLP
                 [PROPOSED] ORDER RE: DEFENDANT APPLE INC.’S ADMINISTRATIVE MOTION TO SEAL ITS PROPOSED
                                        FINDINGS OF FACT AND CONCLUSIONS OF LAW
            1    Paragraph of                        Reason for Redaction                           Grant or Deny
                   Proposed
            2     Findings of
                     Fact
            3         498     Contains non-public financial information that, if disclosed, would
                              put Apple at a competitive disadvantage
            4         499     Contains non-public financial information that, if disclosed, would
                              put Apple at a competitive disadvantage
            5         577     Contains non-public financial information that, if disclosed, would
                              put Apple at a competitive disadvantage
            6         669     Contains non-public financial information that, if disclosed, would
                              put Apple at a competitive disadvantage
            7         706     Contains confidential information that could be used to evade
                              Apple’s security protocols
            8    Paragraph of                        Reason for Redaction
                 Conclusions
            9       of Law
          10          295     Contains non-public financial information that, if disclosed, would
                              put Apple at a competitive disadvantage
          11

          12
                       IT IS SO ORDERED.
          13

          14
                 DATED: ______________________, 2021
          15

          16
                                                                   ______________________________________
          17                                                           The Honorable Yvonne Gonzalez Rogers
                                                                            United States District Judge
          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28

Gibson, Dunn &
Crutcher LLP
                 [PROPOSED] ORDER RE: DEFENDANT APPLE INC.’S ADMINISTRATIVE MOTION TO PARTIALLY SEAL ITS
                                   PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW
